

EMPLOYMENT AGREEMENT


This Agreement (the “Agreement”), dated as of August 29, 2006 (the “Effective
Date”) by and between DOR BioPharma, Inc., a Delaware corporation having a place
of business at 1101 Brickell Avenue, Suite 701 South, Miami, FL 33131 (the
“Corporation”), and Christopher J. Schaber, Ph.D., an individual (the
“Employee”).


W I T N E S S E T H:


WHEREAS, the Corporation desires to employ Employee as President and Chief
Executive Officer, and the Employee desires to be employed by the Corporation as
President and Chief Executive Officer, all pursuant to the terms and conditions
hereinafter set forth;


NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, it is agreed as follows:


1.
EMPLOYMENT DUTIES



The Corporation engages and employs Employee, and Employee hereby accepts
engagement and  employment, as President and Chief Executive Officer and a
member of the board of directors, and shall  perform high quality, full-time
service to the Corporation to direct, supervise and have responsibility for the
 operations of the Corporation, including, but not limited to: (i) directing and
supervising the business,  clinical, and research and development efforts of the
Corporation; (ii) managing the other executives and  personnel of the
Corporation; and (iii) evaluating, negotiating, structuring and implementing
business  transactions with the Corporation’s customers and suppliers, and such
other activities as may be reasonably  requested by the Board of Directors of
the Corporation. While the Employee remains employed by the  Corporation, the
Corporation shall use its best efforts to nominate and reelect Employee as a
member of the  Board of Directors of the Corporation. Employee acknowledges and
understands that his employment may  entail significant travel on behalf of the
Corporation. The location of employment shall be the Corporation’s  office in
Miami, FL during the remaining term of Corporation’s lease at 1001 Brickell
Ave., and thereafter a  mutually agreeable city and state.




2.
EMPLOYMENT TERM



Employee’s employment hereunder shall be for a period of three (3) years, unless
extended by mutual  agreement of the parties. The Company will have a two-week
period three months before end of contract  to notify Employee that contract
will not be renewed. If notification does not come during this time it will  be
understood by all parties that contract will be automatically renewed for
another three (3) years.


3.
COMPENSATION



As compensation for the performance of Employee’s duties on behalf of the
Corporation, Employee shall  be compensated as follows:


(a) (i) The Corporation shall pay Employee an annual base salary (“Base Salary”)
of three hundred thousand dollars ($300,000) per annum, payable in accordance
with the usual payroll period of the Corporation. The base salary shall be
reviewed at the start of each calendar year for the purposes of determining
increases, if any.


(ii) The Corporation shall pay Employee a minimum annual bonus of one hundred
thousand dollars ($100,000), payable at the end of each calendar year in
prorated amount if necessary.
(b)  Contingent upon Employee’s acceptance of this Agreement, the Compensation
Committee of the Board of Directors will grant to Employee Options (“Options”)
to purchase two million, five hundred thousand (2,500,000) shares of DOR Common
Stock, of which eight hundred and thirty-three thousand, three hundred and
thirty-three (833,333) will vest immediately as of the Effective Date of this
Agreement. The remainder will vest quarterly on each three (3) month anniversary
of the Effective Date in equal installments of one hundred and thirty-eight
thousand, eight hundred and ninety (138,890) options per quarterly anniversary
while Employee continue to be employed by DOR. The exercise price of such
Options shall be equal to the market price of DORB common stock as of the market
close on the Effective Date of this Agreement. The Options will be
granted pursuant to the Corporation’s Employee Stock Option Plan and the
Corporation’s standard Stock Option Agreement. All vested options shall be
exercisable for a period of one year following termination, subject to extension
in the discretion of the Stock Option Plan administrator. Upon a change in
control due to merger or acquisition, all Employee options shall become fully
vested. In the event of death of Employee during term of contract, all unvested
options shall vest and become property of Employee’s immediate family.


(c) The Corporation shall withhold all applicable federal, state and local
taxes; social security; workers compensation contributions; and such other
amounts as may be required by law or agreed upon by the parties with respect to
the compensation payable to the Employee pursuant to section 3(a) hereof.


(d) The Corporation shall reimburse Employee for all normal, usual and necessary
expenses incurred by Employee in furtherance of the business and affairs of the
Corporation, including reasonable travel and entertainment, including travel and
lodging to and in Miami, against receipt by the Corporation of appropriate
vouchers or other proof of Employee’s expenditures and otherwise in accordance
with the policy of the Corporation.



 
(e)
During the term of this Agreement, Employee shall be entitled to a maximum of
four (4) weeks paid vacation per annum. Unused vacation may be carried over to
successive years.




 
(f)
The Corporation shall make available to Employee and his dependents such
medical, dental, disability, life insurance and such other benefits as the
Corporation makes available to its other senior officers and directors. Employee
may elect to have the Corporation reimburse Employee for payments made to his
own family medical and/or dental plan. Company will maintain a $1,000,000 term
life insurance policy for Employee during term of employment.



4.
REPRESENTATIONS AND WARRANTIES BY EMPLOYEE AND CORPORATION



(a) Employee hereby represents and warrants to the Corporation as follows:


(i) Neither the execution and delivery of this Agreement nor the performance by
Employee of his  duties and other obligations hereunder violate or will violate
any statute, law, determination or  award, or conflict with or constitute a
default under (whether immediately, upon the giving of  notice or lapse of time
or both) any prior employment agreement, contract, or other instrument to  which
Employee is a party or by which he is bound.


(ii) Employee has the full right, power and legal capacity to enter and deliver
this Agreement and to  perform his duties and other obligations hereunder. This
Agreement constitutes the legal, valid and  binding obligation of Employee
enforceable against him in accordance with its terms. No  approvals or consents
of any persons or entities are required for Employee to execute and deliver
 this Agreement or perform his duties and other obligations hereunder.


(b)The Corporation hereby represents and warrants to Employee as follows:


(i) The Corporation is duly organized, validly existing and in good standing
under the laws of the  State of Delaware, with all requisite corporate power and
authority to own its properties and  conduct its business in the manner
presently contemplated.


(ii) The Corporation has full power and authority to enter into this Agreement
and to incur and  perform its obligations hereunder. This Agreement constitutes
the legal, valid and binding  obligation of the Corporation enforceable against
it in accordance with its terms. Except as  expressly set forth herein, no
approvals or consents of any persons or entities are required for  Corporation
to execute and deliver this Agreement or perform its duties and other
obligations  hereunder.


(iii) The execution, delivery and performance by the Corporation of this
Agreement does not conflict   with or result in a breach or violation of or
constitute a default under (whether immediately, upon  the giving of notice or
lapse of time or both) the certificate of incorporation or by-laws of the
 Corporation, or any agreement or instrument to which the Corporation is a party
or by which the  Corporation or any of its properties may be bound or affected.


5.
NON-COMPETITION




 
(a)
Employee understands and recognizes that his services to the Corporation are
special and unique and agrees that, during the term of this Agreement and for a
period of two (2) years (or one (1) year in the event that the Employee is
terminated within 1 year of the Effective Date), employee shall not in any
manner, directly or indirectly, on behalf of himself or any person, firm,
partnership, joint venture, corporation or other business entity (“Person”),
enter into or engage in any business competitive with the Corporation’s business
or research activities, either as an individual for his own account, or as a
partner, joint venturer, executive, agent, consultant, salesperson, officer,
director of a Person operating or intending to operate in the area of the use of
any of the compounds owned or licensed by the Corporation during the time of his
employ.




 
(b)
During the term of this Agreement and for two (2) years (or one (1) year in the
event that the Employee is terminated within 1 year of the Effective Date)
thereafter, Employee shall not, directly or indirectly, without the prior
written consent of the Corporation:



(i) interfere with, disrupt or attempt to disrupt any past, present or
prospective relationship, contractual or otherwise , between the Corporation and
any of its licensors, licensees, clients, customers, suppliers, employees,
consultants or other related parties, or solicit or induce for hire any of the
employees or agents of the Corporation, or any such individual who in the
past was employed or retained by the Corporation within six (6) months of the
termination of said individual’s employment or retention by the Corporation; or


(ii) solicit or accept employment or be retained by any party who, at any time
during the term of  this Agreement, was a customer or supplier of the
Corporation or any of its affiliates or any licensor or licensee thereof where
his position will be related to the business of the Corporation; or


      (c) In the event that Employee breaches any provisions of this Section
5 or there is a threatened breach,  then, in addition to any other rights which
the Corporation       may have, the Corporation shall be  entitled without the
posting of a bond or other security to injunctive relief to enforce the
restrictions  contained herein.


6.
CONFIDENTIAL INFORMATION



(a) Employee agrees that during the course of his employment or at any time
after termination, he will  not disclose or make accessible to any other person,
the Corporation’s or any of its subsidiaries’ or  affiliates’, (collectively the
“Affiliates”) products, services and technology, both current and under
 development, promotion and marketing programs, business plans, lists, customer
lists, product or  licensing opportunities, investor lists, trade secrets and
other confidential and proprietary business  information of the Corporation or
the Affiliates. Employee agrees: (i) not to use any such information  for
himself or others; and (ii) not to take any such material or reproductions
thereof in any form or  media from the Corporation’s facilities at any time
during his employment by the Corporation, except  as required in Employee’s
duties to the Corporation. Employee agrees immediately to return all such
 material and reproductions thereof in his possession to the Corporation upon
request and in any event  upon termination of employment.


(b) Except with prior written authorization by the Corporation, Employee agrees
not to disclose or publish any of the confidential, technical or business
information or material of the Corporation, to any suppliers, licensors,
licensees, customers, partners or other third parties to whom the
Corporation owes an obligation of confidence, at any time during or after his
employment with the Corporation.


(c) Employee hereby assigns to the Corporation all right, title and interest he
may have or acquire in all inventions (including patent rights) developed by
Employee during the term of this Agreement (hereinafter the “Inventions”) and
agrees that all Inventions shall be the sole property of the Corporation and its
assigns, and the Corporation and its assigns shall be the sole owner of all
patents, copyrights and other rights in connection therewith. Employee further
agrees to assist the Corporation in every proper way (but at the Corporation’s
expense) to obtain and from time to time enforce patents, copyrights or other
rights on said Inventions in any and all countries. Employee hereby irrevocably
designates counsel to the Corporation as Employee’s agent and attorney-in-fact
to do all lawful acts necessary to apply for and obtain patents and copyrights
and to enforce the Corporation’s rights under this Section. This Section shall
survive the termination of this Agreement for any reason.


(d) The Employee recognizes that in the course of his duties hereunder, he may
receive from Affiliates or   others information which may be considered
‘material, nonpublic information” concerning a public company that is subject to
the reporting requirements of the Securities and Exchange Act of 1934,
as amended. The Employee agrees not to:


(i) Buy or sell any security, option, bond or warrant while in possession of
relevant    material, nonpublic information received from Affiliates or others
in connection    herewith;


(ii)   Provide Affiliates with information with respect to any public company
that may be considered material, nonpublic information; or


(iii) Provide any person with material, nonpublic information, received from
Affiliates, including any relative, associate, or other individual who intends
to, or may   otherwise directly or indirectly benefit from, such information.


7.
TERMINATION



(a) The Employee’s employment hereunder shall begin on the Effective Date and
shall continue for the period set forth in Section 2 hereof unless renewed by
mutual agreement or sooner terminated upon the first to occur of the following
events:


(i) The death of the Employee;


(ii) One year following the merger or consolidation in which either more than
fifty percent of the  voting power of the Corporation is transferred or the
Corporation is not the surviving entity, or sale or other disposition of all or
substantially all the assets of the Corporation;


(iii) Termination by the Board of Directors of the Corporation for Just Cause.
Any of the following actions by the Employee shall constitute “Just Cause”:


(A) Material breach by the Employee of Section 1, Section 5 or Section 6 of
this Agreement;


(B) Material breach by the Employee of any provision of this Agreement other
than Section 5 or Section 6 which is not cured by the Employee within thirty
(30) days of notice thereof from the Corporation;


(C) Any action by the Employee to intentionally harm the Corporation or any
action of  gross negligence by the Employee; or


(D) The conviction of the Employee of a felony.


(iv) Termination by the Employee for Just Cause. Any of the following actions or
omissions by  the Corporation shall constitute just cause:


(A) Material breach by the Corporation of any provision of this Agreement which
is not  cured by the Corporation within thirty (30) days of notice thereof from
the Employee; or


(B) Any action by the Corporation to intentionally harm the Employee, which
includes but is not limited to: change in title or scope of responsibility;
reduction in compensation by greater than 10%..


(b)  Upon termination by the Corporation pursuant to either subparagraph (iii)
of paragraph (a) above or by Employee other than pursuant to subparagraph (iv)
of paragraph (a) above, the Employee shall be entitled to receive the Base
Salary accrued but unpaid as of the date of termination including any vacation
time accrued but not taken.


(c)  Upon termination by the Corporation without Just Cause or pursuant to
subparagraphs (i), (ii) or (iv) of paragraph (a) above, then the term of the
Agreement as set forth in Section 2 hereof shall be deemed to have been
terminated as of such date and (i) the Corporation shall pay to the Employee (or
his estate in the event of termination pursuant to subparagraph (i)), six (6)
months salary and any accrued Bonuses payable upon the normal payroll periods of
the Corporation including any vacation accrued but not taken. Health benefits
and life insurance will also be maintained for Employee (or his dependents in
the event of termination pursuant to subparagraph (i)) by Company
during severance period. No unvested options shall vest beyond the termination
date, unless where previously noted in Section 3 (b).  


(d) Upon the cessation of service to the Company by Employee for any reason,
Employee will immediately resign from the Board of Directors of the Company.


(d) Not withstanding any of the foregoing, Sections 5 and 6 shall survive the
termination or expiration of  this Agreement.


8. NOTICES


Any notice or other communication under this Agreement shall be in writing and
shall be deemed to have  been given: when delivered personally against receipt
therefor; one (1) day after being sent by Federal  Express or similar overnight
delivery; or three (3) days after being mailed registered or certified mail,
 postage prepaid, return receipt requested, to either party at the address set
forth above, or to such other  address as such party shall give by notice
hereunder to the other party.


9. SEVERABILITY OF PROVISIONS


If any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal  or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain  enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions  and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the  extent they are valid, legal and
enforceable, and no provision shall be deemed dependent upon any other  covenant
or provision unless so expressed herein.


10.  ENTIRE AGREEMENT MODIFICATION


This Agreement contains the entire agreement of the parties relating to the
subject matter hereof, and the  parties hereto have made no agreements,
representations or warranties relating to the subject matter of this  Agreement
which are not set forth herein. No modification of this Agreement shall be valid
unless made in  writing and signed by the parties hereto.


11. BINDING EFFECT


The rights, benefits, duties and obligations under this Agreement shall inure
to, and be binding upon, the  Corporation, its successors and assigns, and upon
Employee and his legal representatives. This Agreement  constitutes a personal
service agreement, and the performance of Employee’s obligations hereunder may
not  be transferred or assigned by Employee.


12. NON-WAIVER


The failure of either party to insist upon the strict performance of any of the
terms, conditions and provisions  of this Agreement shall not be construed as a
waiver or relinquishment of future compliance therewith, and  said terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or  condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless  such waiver is in writing and
signed by such party.


13. GOVERNING LAW


This Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the  State of Florida without regard to principles of conflict
of laws.


14. HEADINGS


The headings of paragraphs are inserted for convenience and shall not affect any
interpretation of this  Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first  above written.


DOR BIOPHARMA, INC.




By: /s/ James S. Kuo


James S. Kuo, M.D.
Chairman of the Board


EMPLOYEE:




By: /s/ Christopher J. Schaber
Christopher J. Schaber, Ph.D.





